DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-22, 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0329715 (Orr).
Regarding claim 1, Orr teaches method of controlling a string-level rapid shutdown device in a photovoltaic (PV) solar system (Fig. 2B PV system 201) comprising one or more strings of PV panels (Fig. 2B 2111) [0047], the method comprising:
while the rapid shutdown device is on, opening a pair of power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] used by the rapid
shutdown device to connect the PV solar panels to an input of an inverter through a DC disconnect switch on an output side (Fig. 2B shows that the RSD 212i-n is connected to the 
wherein the string-level rapid shutdown device is connected to a first string of PV panels (Fig. 2B shows the RSD 2121-n is connected to string of PV panels 2111) [0047], and 
wherein the PV solar system further comprises another string-level shutdown device connected to the first string of PV panels in parallel (Fig. 2B shows the PV panels strings are connected in parallel to each RSD 2121-n) [0047-0049],
the method further comprising controlling the string-level rapid shutdown device to have the power switches open for an overlapping interval with corresponding switches in the other string level rapid shutdown device (power switches 330 are open on the RSDs in order to ensure no current passes through each of RSDs, one or more of the DC PV panels can be disconnected for connectivity testing as indicated in step 502 of Fig. 5) [0050-0053, 0062-0063, 0072, 0074-0078, 0087]. 





Regarding claim 3, Orr teaches further comprising re-closing the power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] when the rate of voltage decay is indicative of a voltage drop above a predetermined threshold (the switches 204 are open when there is not electrical continuity being determined ie. the voltage drop is below a threshold) [0045-0046, 0050].

Regarding claim 4, Orr teaches further comprising sensing current flow in the rapid shutdown
device prior to determining whether or not to open the pair of power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] to determine the rate of voltage decay (RSD 202 monitors the current in panel strings and disconnects when the current is below a threshold) [0045-0046, 0050-0051, 0053].

Regarding claim 5, Orr teaches further comprising keeping the power switches closed (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063]when the sensed current is above a predetermined threshold of positive current flow (RSD 202 monitors the current in panel strings and disconnects when the current is below a threshold and reconnects when the sensed current is above said threshold) [0045-0046 0081-0083].

Regarding claim 6, Orr teaches further comprising keeping the power switches closed when the sensed current is indicative of a reverse bias state [0065].

Regarding claim 7, Orr teaches further comprising determining the rate of voltage decay when the sensed current is below a predetermined threshold of positive current flow (RSD 202 monitors the current in panel strings and disconnects when the current is below a threshold) [0045-0046, 0081],

Regarding claim 8, Orr teaches, further comprising keeping the power switches open when the rate of voltage decay is indicative of a voltage drop below a predetermined threshold [0045-0046, 0050],


Regarding claim 9, Orr teaches further comprising re-closing the power switches when the rate of voltage decay is indicative of a voltage drop above a predetermined threshold (RSD 202 monitors the current in panel strings and disconnects when the current is below a threshold) [0045-0046, 0050, 0053].

Regarding claim 11, Orr teaches wherein controlling the string-level rapid shutdown device comprises opening the power switches for a predetermined interval that is long enough to ensure a partial overlap (the disconnect switches for the strings are operated individually 

Regarding claim 12, Orr teaches wherein controlling the string-level rapid shutdown device comprises detecting when the corresponding switches in the other string-level rapid shutdown device are open, and opening the power switches of the string-level rapid shutdown device thereafter (the disconnect switches for the strings are operated individually thereby indicating that there’s a randomized period between switch openings in between the overlapping interval periods) [0060, 0063, 0066]

Regarding claim 13, Orr teaches wherein controlling the string-level rapid shutdown device comprises randomizing a period between switch openings to provide a deterministic probability that the switches of both string-level rapid shutdown devices are open for the overlapping interval (the disconnect switches for the strings are operated individually thereby indicating that there’s a randomized period between switch openings in between the overlapping interval periods) [0060, 0063, 0066]

Regarding claim 14, Orr teaches a string-level rapid shutdown device for a photovoltaic (PV) solar system comprising a string of PV panels (Fig. 2B RSD 212i_n), the device comprising: an input side to connect to the PV solar system (Fig. 2B shows the RSDs having an input side that is connected to the PV solar panels 211 i-n);

a pair of power switches to connect the input side to the output side (Fig. 3A-B shows the switch
330; wherein there can be multiple disconnect switch 330) [0061-0063]; circuitry to measure voltage decay on the output side [0036-0037]; and a controller configured to, while the rapid shutdown device is on, open the pair of power switches to determine a rate of voltage decay on the output side while the power switches are open (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063], and to control the power switches according to the rate of voltage decay (the switches 204 are open when there is not electrical continuity being determined ie. the voltage drop is below a threshold) [0045-0046, 0049-0051, 0053]; 
wherein the PV solar system further comprises another string-level shutdown device connected to the first string of PV panels in parallel (Fig. 2B shows the PV panels strings are connected in parallel to each RSD 2121-n) [0047-0049],
the method further comprising controlling the string-level rapid shutdown device to have the power switches open for an overlapping interval with corresponding switches in the other string level rapid shutdown device (power switches 330 are open on the RSDs in order to ensure no current passes through each of RSDs, one or more of the DC PV panels can be disconnected for connectivity testing as indicated in step 502 of Fig. 5) [0050-0053, 0062-0063, 0072, 0074-0078, 0087]. 




Regarding claim 16, Orr teaches wherein the controller is further configured to re-close the power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] when the rate of voltage decay is indicative of a voltage drop above a predetermined threshold (the switches 204 are open when there is not electrical continuity being determined ie. the voltage drop is below a threshold) [0045-0046, 0049-0051, 0053].

Regarding claim 17, Orr teaches wherein the controller is further configured to sense current

flow in the rapid shutdown device prior to determining whether or not to open the pair of power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] to determine the rate of voltage decay (RSD 202 monitors the current in panel strings and disconnects when the current is below a threshold) [0049-0050, 0053].

Regarding claim 18, Orr teaches wherein the controller is further configured to keep the power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] closed when the sensed current is above a predetermined threshold of 

Regarding claim 19, Orr teaches wherein the controller is further configured to keep the power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] closed when the sensed current is indicative of a reverse bias state [0065].

Regarding claim 20, Orr teaches wherein the controller is further configured to determine the rate of voltage decay when the sensed current is below a predetermined threshold of positive current flow (RSD 202 monitors the current in panel strings and disconnects when the current is below a threshold) [0045-0046, 0059-0060].

Regarding claim 21, Orr teaches wherein the controller is further configured to keep the power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] open when the rate of voltage decay is indicative of a voltage drop below a predetermined threshold [0050, 0053].

Regarding claim 22, Orr teaches wherein the controller is further configured to re-close the power switches when (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] the rate of voltage decay is indicative of a voltage drop above a predetermined threshold [0050, 0053].



Regarding claim 25, Orr teaches wherein controlling the string-level rapid shutdown device comprises detecting when the corresponding switches in the other string-level rapid shutdown device are open, and opening the power switches (Fig. 3A-B shows the switch 330; wherein there can be multiple disconnect switch 330) [0061-0063] of the string-level rapid shutdown device thereafter (the disconnect switches for the strings are operated individually thereby indicating that there’s a randomized period between switch openings in between the overlapping interval periods) [0060, 0063, 0066].

Regarding claim 26, Orr teaches wherein controlling the string-level rapid shutdown device comprises randomizing a period between switch openings to provide a deterministic probability that the switches of both string-level rapid shutdown devices are open for the overlapping interval (the disconnect switches for the strings are operated individually thereby indicating that there’s a randomized period between switch openings in between the overlapping interval periods) [0060, 0063, 0066, 0072-0078].



Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant presents that Orr does not teach “controlling the string-level rapid shutdown device to have the power switches open for an overlapping interval with corresponding switches in the other string-level rapid shutdown device”. 
	However, the Examiner disagrees because Orr teaches the RSDs having one or a plurality of disconnect switches 330 which are the power switches [0063] which can be open for overlapping interval with other RSDs as taught in paragraphs [0049-0051] wherein rapid shut down requirements of NEC 2014 by disconnecting the entire PV string 261 or respective PV panels 2111-n , instead of the entire panel string 261 as per Fig. 2B, thereby indicating an overlapping interval of the disconnect switches being open as per Fig. 5 step 502 [0087]. Furthermore, in paragraph [0060] the mechanism of disconnect switch 330 of RSD being open is being taught [0065, 0072, 0075-0078]. 
Thereby the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836           

/HAL KAPLAN/Primary Examiner, Art Unit 2836